AMENDMENT

 TO

 CONSULTING AGREEMENT







This Amendment to the Consulting Agreement (“Amendment”), by and between NU-MED
PLUS, INC., a Utah corporation (the “Company”) and Kim Boyce (“Boyce”) and is
entered into on this 24th day of September 2014, on the following terms and
conditions:




PREMISES:




A.

On November 1, 2012, the Company entered in a Consulting Agreement with Boyce
(the “Consulting Agreement”).




B.

Mr. Boyce has been providing consulting services to the Company and has been
asked and provided more consulting services and his time than originally
anticipated when the Consulting Contract was originally entered in 2012.  




B.

The Company and Boyce have been negotiating amending the Consulting Contract to
provide additional compensation to Mr. Boyce to help offset the additional time
and service Mr. Boyce has been providing the Company. The parties have now
reached an agreement on amending the Consulting Agreement and want to enter into
this Amendment to set forth the terms of such extension.  




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1)   Compensation.  For services rendered under this Amendment, Consultant shall
receive two hundred thousand (200,000) shares of the Company's common stock.
 All shares shall be deemed earned in equal installments over the period from
the date of this Agreement through December 31, 2014.  Solely for purposes of
this Agreement, the parties have agreed to value the shares at $0.30 per share.




2)   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement which are inconsistent with the terms of this Amendment described
above shall be deemed to be amended consistent therewith.  All other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.




3)

Ratification.

Except as expressly amended hereby, the terms of the Consulting Agreement are
hereby ratified and approved as originally written.





-1-



--------------------------------------------------------------------------------













4)     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.




Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Consulting Agreement.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




NU-MED PLUS, INC.




By: /s/ Jeffrey L. Robins

      Name: Jeffrey L. Robin

      Title: President




Kim Boyce




       /s/ Kim Boyce








-2-






--------------------------------------------------------------------------------


